In two negligence actions to recover damages for injury to person and property arising out of the collision between an automobile and an ambulance, Action No. 1 being a consolidated action pending in the Supreme Court, Putnam County, originally commenced as separate actions by William O’Neill, the owner and operator of the automobile, and by Samuel Zanghi, the operator of the ambulance, against each other and against the Pawling Fire Department which owned the ambulance; and Action No. 2 being an action pending in the Supreme Court, Kings County, by Edward Dixon, a passenger in the ambulance, against said Fire Department, O’Neill and Zanghi, and against the Village of Pawling, with whose consent and for whose benefit the ambulance was being operated: the said Fire Department and Zanghi as defendants in Action No. 1, and the said Fire Department, Zanghi and village as defendants in Action No. 2, appeal from an order of the Supreme Court, dated March 15, 1962 and entered in Dutchess County on March 22, 1962, which denied their motion to consolidate the two pending actions and, as so consolidated, to remove them to the Supreme Court, Dutchess County. Order affirmed, with $10 costs and disbursements. One of the principal grounds for the relief sought was that section 341-e of the Village Law requires that the “ place of trial of all actions and proceedings against a village or any of its officers or boards shall be in the county in which the village is situated.” This section of the Village Law does not operate to deprive the Supreme Court of its discretion with respect to consolidation of actions and change of venue. Nor does it bar any village from waiving its right thereunder. Under all the circumstances here, we believe the denial of the motion at Special *817Term was a proper exercise of its discretion. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.